DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method, comprising: issuing a push notification via a cloud server, to a user equipment of a patient; connecting the user equipment of the patient to at least one database that is accessible by the cloud server; displaying on the user equipment of the patient, at least one structured interactive form, wherein the structured interactive form is related to at least one health related issue of the at least one database; and receiving via the cloud server, at least one modification to the structured interactive form from the user equipment of the patient, wherein the at least one modification includes a masked identification of the patient.

Independent claims 9 and 17 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information, analyzing the information, and indicating a modification to a structured interactive form based on the analyses. 
The limitations of displaying on the user equipment of the patient, at least one structured interactive form, wherein the structured interactive form is related to at least one health related issue of the at least one database; and receiving via the cloud server, at least one modification to the structured interactive form from the user equipment of the patient, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various cloud servers, processors and memory nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, a computer system generating a modification to structured data including a masked identification of patient information, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details for a patient and to mask the pertinent information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the cloud servers, processors and memory to perform the claimed notification and modification of structured patient data. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, issuing a push notification via a cloud server to a user equipment of a patient and modifying a structured interactive form amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5-6, 9-11, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being anticipated by U.S. 2015/0332011 A1 to Ting et al., hereinafter “Ting,” in view of U.S. 2017/0193136 A1 to Melle et al., hereinafter “Melle,” in view of U.S. 2022/0249201 A1 to Shuman et al., hereinafter “Shuman” and further in view of U.S. 2022/0050921 A1 to LaFever et al., hereinafter “LaFever.”
Regarding claim 1, Ting discloses A method, comprising: issuing a push notification via a cloud server, to a user equipment of a patient (See Ting at least at Abstract; Paras. [0026]-[0027]; Fig. 1A). 
Ting may not specifically describe but Melle teaches connecting the user equipment of the patient to at least one database that is accessible by the cloud server5
 (See Melle at least at Paras. [0018]-[0023]; Figs. 1A, 1B, 1C);
Ting as modified by Melle may not specifically describe but Shuman teaches displaying on the user equipment of the patient, at least one structured interactive form, wherein the structured interactive form is related to at least one health related issue of the at least one database; (See Shuman at least at Paras. [0017]-[0078]; Figs. 1, 2).
Ting as modified by Melle and Shuman may not specifically describe but LaFever teaches receiving via the cloud server, at least one modification to the structured interactive form from the user equipment of the patient, wherein the at least one modification includes a masked identification of the patient (See LaFever at least at Paras. [0020]-[0021], [0033], [0162], [0556]-[0559]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ting to incorporate the teachings of Melle, Shuman and LaFever and provide displaying interactive structured forms related to patient health issues and receiving modifications thereto. Melle is directed to a user device platform for interacting with a cloud-based platform. Shuman relates to a visual dashboard for medical metrics. LaFever describes functionally separating heterogeneous data for analytics. Incorporating the user device and cloud platform as in Melle with the visual dashboard of Shuman, the separation of data for analytics as in LaFever and the coordination of communications among healthcare providers as in Ting would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tag targeted direct messaging.

Regarding claim 2, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1, and LaFever further teaches transferring the at least one modification at least one of to and from the at least one database (See LaFever at least at Paras. [0661], [0685]-[0686]). 

Regarding claim 3, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1, and Shuman further teaches wherein the at least one structured interactive form is set by a local health care provider (See Shuman at least at Paras. [0017]-[0078]; Figs. 1, 2).

Regarding claim 5, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1, and Ting further discloses determining via the cloud server, a review criticality of the at least one modification to the structured interactive form related to the at least one health related issue (See Ting at least at Paras. [0032]-[0035]).

Regarding claim 6, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1, and Ting further discloses alerting via the cloud server, the user equipment of the patient and a local health care provider server if a review criticality exceeds a predetermined criticality threshold (See id.).

Regarding claims 9 and 17, claims 9 and 17 recite substantially the same limitations as included in independent claim 1. Thus, claims 9 and 17 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above.

Regarding claims 10-11, claims 10-11 recite substantially the same limitations as included in claims 2-3, respectively. Thus, claims 10-11 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 2-3, above.


Regarding claims 13-14, claims 13-14 recite substantially the same limitations as included in claims 5-6, respectively. Thus, claims 13-14 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 5-6, above.

Regarding claim 18, claim 18 recites substantially the same limitations as included in claim 2. Thus, claim 18 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 2, above.

Regarding claims 19-20, claims 19-20 recites substantially the same limitations as included in claims 5-6, respectively. Thus, claims 19-20 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 5-6, above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being anticipated by Ting, in view of Melle, in view of Shuman, in view of LaFever and further in view of U.S. 2018/0047172 A1 to Bhattacharyya, hereinafter “Bhattacharyya.” 
Regarding claim 4, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1. Ting, Melle, Shuman and LaFever may not specifically describe but Bhattacharyya teaches wherein the issuing of the push notification is related to a proximate location of the user equipment of the patient to a local health care provider server (See Bhattacharyya at least at Abstract; Paras. [0054]-[0057], [0061], [0074]; Figs. 2E, 2F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ting, Melle, Shuman and LaFever to incorporate the teachings of Bhattacharyya and issuing a notification related to location of user equipment. Bhattacharyya is directed to healthcare delivery computer systems and methods. Incorporating the healthcare delivery techniques as in Bhattacharyya with the user device and cloud platform of Melle, the visual dashboard of Shuman, the separation of data for analytics as in LaFever and the coordination of communications among healthcare providers as in Ting would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tag targeted direct messaging.

Regarding claim 12, claim 12 recites substantially the same limitations as included in claim 4. Thus, claim 12 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being anticipated by Ting, in view of Melle, in view of Shuman, in view of LaFever and further in view of U.S. 2017/0111308 A1 to Kim et al., hereinafter “Kim.”
Regarding claim 7, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1. Ting, Melle, Shuman and LaFever may not specifically describe but Kim teaches wherein the at least one database includes at least one of an unread message database, a reply form database and an encounter summary database (See Kim at least at Paras. [0018], [0029], [0061], [0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ting, Melle, Shuman and LaFever to incorporate the teachings of Kim and provide an unread message database. Kim is directed to an electronic device for processing messages. Incorporating the message processing as in Kim with the user device and cloud platform of Melle, the visual dashboard of Shuman, the separation of data for analytics as in LaFever and the coordination of communications among healthcare providers as in Ting would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tag targeted direct messaging.

Regarding claim 15, claim 15 recites substantially the same limitations as included in claim 7. Thus, claim 15 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 7, above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being anticipated by Ting, in view of Melle, in view of Shuman, in view of LaFever and further in view of U.S. 2013/0073306 A1 to Shilain et al., hereinafter “Shilain.” 
Regarding claim 8, Ting as modified by Melle, Shuman and LaFever discloses all the limitations of claim 1. Ting, Melle, Shuman and LaFever may not specifically describe but Shilain teaches displaying on the user equipment of the patient a follow-on at least one structured interactive form (See Shilain at least at Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ting, Melle, Shuman and LaFever to incorporate the teachings of Shilain and provide displaying a follow-up to the user equipment. Shilain is directed to a healthcare pre-visit and follow-up system. Incorporating the follow-up system as in Shilain with the user device and cloud platform of Melle, the visual dashboard of Shuman, the separation of data for analytics as in LaFever and the coordination of communications among healthcare providers as in Ting would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tag targeted direct messaging.

Regarding claim 16, claim 16 recites substantially the same limitations as included in claim 8. Thus, claim 16 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 8, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                


/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686